UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 001-15165 MONKEY ROCK GROUP, INC. (Exact Name of Registrant in its Charter) Delaware 98-0208402 (State or Other Jurisdiction of (IRS Employer Incorporation) Identification No.) P.O. Box 1030 Sturgis, SD 57785 (Address of Principal Executive Offices)(Zip Code) (877) 523-4070 Registrant’s Telephone Number Copies to: Joseph M. Lucosky, Esq. 195 Rt. 9 South, 2nd Floor Manalapan, NJ, 07726 Tel No.: (732)409-1212 Fax No.: (732) 577-1188 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As ofMay 14, 2010, there were8,760,472shares outstanding of the registrant’s common stock. INDEX PARTI - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Balance Sheets – As of March 31, 2010 (Consolidated) (Unaudited) and November 30, 2009 (Audited) 1 Statements of Operations – For the Three Months Ended March 31, 2010 (Consolidated), for the One Month Ended December31, 2009, and for the Period from June 5, 2009 (Inception) to March 31, 2010 (Unaudited) 2 Statements of Cash Flows – For the Three Months Ended March 31, 2010 (Consolidated), for the One Month Ended December31, 2009, and for the Period from June 5, 2009 (Inception) to March 31, 2010 (Unaudited) 3 Notes to Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 16 i PARTI - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Monkey Rock Group, Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets March 31, (Consolidated) November 30, (Unaudited) (Audited) Assets Current Assets Cash $ $ Inventory Prepaid expenses Total Current Assets Property & Equipment Liquor License Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Accrued interest payable - related party Accrued interest payable Notes payable - related party Note payable Total Current Liabilities Stockholders' Deficit Preferred stock, $0.0001 par value, 20,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 750,000,000 shares authorized; 8,860,472 and 8,760,472 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ Accompanying notes are integral part of these financial statements 1 Monkey Rock Group, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statement of Operations (Unaudited) For the Three Months Ended March 31, (Consolidated) For the One Month Ended December 31, June 5, (Inception) to March 31, Revenue $ $ $ Cost of revenue 31 - Gross profit General and administrative Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted ) ) ) Weighted average number of common shares outstanding during the period - basic and diluted Accompanying notes are integral part of these financial statements 2 Monkey Rock Group, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statement of Cash Flows (Unaudited) For the Three Months Ended March 31, (Consolidated) For the One Months Ended December 31, (Consolidated) For the Period from June 5, (Inception) to March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Changes in operating assets and liabilities: Increase/(Decrease) in: Inventory 31 - ) Prepaid expenses - ) Accounts payable and accrued liabilities ) Accrued interest payable - related party - Accrued interest payable - Net Cash Used In Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property & equipment - - ) Purchase of liquor license - - ) Net Cash Used in Investing Activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - related party - Repayments of notes payable - related party ) ) ) Proceeds from issuance of common stock - Net Cash Provided By (Used In) Financing Activities ) Net Increase (Decrease) in Cash ) Cash - Beginning of Period - Cash - End of Period $ $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash paid during the period for: Income taxes $
